﻿It gives me great pride and pleasure to congratulate the President on his unanimous election and to say that my delegation fully concurs in the highest praise and admiration, which all delegations, without exception, have expressed for his competence and achievement as President of this Assembly. He is an illustrious son of Africa and comes from the sister United Republic of Tanzania, which has never hesitated to be in the vanguard of the just struggle of our people for freedom and independence. Bearing in mind his personal contributions as Chairman of the Special Committee on decolonization, my delegation pledges to support him fully in the performance of his onerous functions and responsibilities.
77.	May I also express our congratulations and gratitude to his worthy predecessor, Mr. Indalecio Lievano of Colombia, for his impeccable record as President of the thirty-third session of the General Assembly.
78.	Over the years, our Secretary-General, Mr. Kurt Waldheim, has in the name of our Organization, managed the endless, crises of our age with dedication, compassion and perseverance. The fact that nations tend to judge the successes of the United Nations by his successes is the measure of the hope and confidence we all place in his office. I pay a very warm tribute to him for all his efforts.
79.	The vision of the founding fathers of the United Nations was eventual universality of membership. With the accession of Saint Lucia to independence and its admission to the United Nations as the one hundred and fifty-second Member State, our Organization is fast approaching its goal of universality. On behalf of Nigeria, I most warmly welcome the membership of Saint Lucia, with which Nigeria shares many bonds as a result of Commonwealth membership and history. It is our desire to maintain cordial relations of friendship and close co-operation with Saint Lucia.
80.	Only a few weeks ago, we all learned with shock and grief of the death of Agostinho Neto, the President of Angola. During the lifetime of that towering architect of Angola's freedom and independence, my country enjoyed fraternal relations with his Government and people. We shared his aspirations and his dreams for his country and Africa. His death has deprived Africa and the entire world of a wise, erudite and humane statesman. We shall all miss his candour and unswerving commitment to the vision of a just international order.
81.	Permit me to say how happy and honoured I am to convey to this Assembly the personal greetings and good wishes of Alhaji Shehu Usman Aliyu Shagari, the President of the Federal Republic of Nigeria, and the Commander-in-Chief of the Armed Forces of Nigeria, I also take special satisfaction and pride in addressing the Assembly at this major turning-point in Nigeria's history.
82.	After 13 years of military rule in Nigeria, we have just concluded a unique experiment of orderly and peaceful transition to a democratically-elected, civilian Government. Last July and August, my compatriots in six weeks went to the polls in five separate national elections to fill 19 state assemblies, the Federal House of Representatives and the National Senate, in addition to electing 19 state governors, and finally the President of our country. All these elections, which were conducted peacefully and in a free, open manner, marked a significant milestone in my country's political and constitutional history,
83.	On Monday, I October 1979, the former head of the Federal Military Government, Commander-in- Chief of the Armed Forces of Nigeria, General Oluse-gun Obasanjo, formally handed over power to the new President of the Federal Republic of Nigeria in a solemn ceremony at the Tafawa Balewa Square, Lagos, the same site where the rebirth of our nation was consecrated nearly two decades ago. The moral impact and, I daresay, the political significance of the ceremony cannot be exaggerated.
84.	Nations, like men and women, sometimes make mistakes. This is regrettable. But it is more regrettable when they miss the opportunity to make history. The Armed Forces of Nigeria have made history because they have lived up their honour and duty. They took up the sword to defend and preserve our national integrity and sovereignty, which was threatened in 1966. They pledged to hand over power to a civilian Government, democratically elected and freely inaugurated, once the constitutional arrangements had come into effect. They have lived up to this expectation. Given this tradition and precedent of peaceful and orderly transition from military to civilian Government, Nigeria is today not only irreversibly united as a nation, but completely at one and at peace with itself. Not only have we solved our problems of divisions and secessions—legacies of a colonialism whose sole raison d’être was to pit brother against brother in order to consolidate its exploitative stranglehold—but we have also embarked on an honourable national course that fully respects and promotes all human, social, economic and political rights of every citizen, regardless of race, colour, creed or sex. Above all, we are committed to the simple precept that independence is nothing but the government of the people by themselves. Thus, with their tasks accomplished, the armed forces of Nigeria have now proudly marched back to the barracks of their own volition to perform their traditional role of defending our fatherland against external aggression.
85.	New Governments tend to address all issues at the same time. Mine is no exception. But we have the advantage of hindsight, perspective and continuity. This is because the cardinal principles of my country's foreign policy have their roots as deep in the genius of our people as in the history and circumstances of our country and continent. We are proud that many nations and peoples identify with these principles.
86.	Those who speculate that our new civilian Government will be less dynamic in the pursuit of our foreign policy objectives will be disillusioned. If anything, and because we shall be operating from a firm foundation, we intend to pursue them with greater drive and greater vigour. Let me therefore emphasize that the quintessence of Nigeria's foreign policy has been, and will remain, the pursuit of international peace and security; strict non-alignment; international solidarity and adherence to the principles and purposes of the Charters of the United Nations and of the OAU; the protection and defence of human dignity; constructive partnership in the campaign for the enjoyment by all states of equitable economic and political rights; an unswerving commitment to the total liberation of Africa; and the eradication from southern Africa of the twin evils of colonialism and apartheid.
87.	Naturally, we shall give primacy to the pursuit of peace and security in Africa, without which we can neither be safe nor prosper. In this connexion, my Government condemns most vigorously recent interferences by some European countries, notably France, in the internal affairs of some African countries. Like the Bourbons of old, they have clearly proved that they have learned nothing, and forgotten nothing. Leadership in any State is as good as the people of that State want it to be. Those African leaders who parody themselves after foreign models or who degrade themselves by exploiting their people through insensitivity, corruption or callous brutality will be swept away by their own people into the dust-bin of history, just as their colonial masters were driven out of Africa in ignominy and revulsion. It is only the leadership which grows out of the people that will endure. In recognition of this fact, the OAU long ago affirmed as one of its cardinal principles the "unreserved condemnation, in all its forms, of political assassination as well as of subversive activities on the part of neighbouring States or any other State". The era of self-appointed kingmakers for Africa is gone. Africa will no longer tolerate intervention and destabilization exercises in the continent. Dependence of political institutions on foreigners from whatever continent is both anathema and a betrayal of Africa's freedom and liberty.
88.	Africa stood on the eve of the 1960s proud and defiant. The promise of independence was vibrant and challenging. If the dream in some cases turned into a nightmare, the fault does not lie on our stars. While we derive no consolation from the fact that no country anywhere in the world has a more glorious account of its first 20 years of history to give than those of most independent African States, and while our detractors must bear in mind that the stresses and changes which have unsettled all nations, developed and developing alike, were bound to take their toll more on the new nations of Africa, it is reasonable to state that, given its enormous resources and potential, Africa has not been left alone to develop its own institutions and to provide for its well-being, as others were allowed to at the comparable stage of their history. Former colonial masters not only left behind time-bombs in the form of latent instability and insurrection, but, nurturing their nostalgias and myths of indispensability, they carefully planned their return for insidious political domination and economic exploitation. In fact, it may be true to say that the colonialists never left Africa. They merely exchanged their roles and masks to make their presence less suspect and objectionable.
89.	But as we meet on the eve of the 1980s, let no one assume that Africa has not learned its lesson. Those States which profess genuine friendship for Africa must come to terms with a new relationship with that continent. Africa is for the Africans. It is not for sale, nor for division into spheres of influence. We want no dependent status, nor surrogate roles. We seek external economic aid and assistance, fully conscious of our dignity and inalienable rights. Let all foreign Powers recognize that. Whatever they can do for us now can never compensate for the debt they owe Africa, directly or indirectly.
90.	One area in which we intend in Nigeria to subject to the acid test all professions of friendship by each and every State for Africa is in southern Africa. The rabid racism which apartheid represents to all men of conscience; the inhuman exploitation of man by man, unprecedented in the annals of man since the slave trade of the eighteenth century, which apartheid constitutes; the grotesque dehumanization of an entire people which apartheid has institutionalized; the systematic and massive violation of human rights which apartheid promotes, and the blatant and consistent destruction of life which it encourages—all these and more make apartheid a crime against humanity. That a minority racist regime in a country which has no claims to be a world Power can defy the United Nations at will has ominous implications for the survival of our Organization. How else can one judge the efficacy of the international will, if the United Nations cannot implement its decisions arrived at unanimously and in accordance with the provisions of its Charter? What recourses there for the peaceful resolution of the problems of southern Africa, when South Africa, in violation of international law, bombs refugee camps and invades the territory of neighbouring countries in naked pursuit of a policy of aggression, intimidation, and terrorism?
91.	Nigeria has been following closely Zimbabwe's progress to full independence. The colonial Power, the United Kingdom, has recognized, albeit belatedly, that it has to negotiate with the Patriotic Front of Zimbabwe for the transfer of power to the people of Zimbabwe, if the hope for a just and durable settlement in Zimbabwe is to be realized. From all accounts so far, the contributions of the Patriotic Front, under the leadership of Joshua Nkomo and Robert Mugabe, to the current Rhodesia Constitutional Conference in London have been constructive, imaginative and most helpful. It is Nigeria's hope that justice and realism will prevail, and that the London talks will restore power and sovereignty to the Zimbabwean peoples on a basis which will justify international acceptance and recognition. Otherwise, international sanctions against the illegal regime must continue, and the armed struggle for freedom and independence, under the leadership of the Patriotic Front, will be intensified.
92.	The situation in Namibia is no less intolerable. Early this year, we had hoped that the plans of the Security Council for Namibia's transition to independence would be implemented. Events have belied that hope. Instead of progress, the United Nations now seems to have allowed itself to be lulled into inaction. In my delegation's judgement, there has been too much bending over backwards to accommodate the so-called Government of South Africa that is in illegal occupation of the Territory of Namibia. And not enough is being done to assist SWAPO and the people of Namibia to regain their independence. In strict terms of international law, morality or natural justice, the United Nations should not put itself in a position of appearing to condone an illegal and illegitimate act of piracy by a State which has forfeited the goodwill and respect of the international community.
93.	The United Nations Charter brooks no double standards. There is no ambiguity regarding how it should deal with errant Member States. It was in recognition of this that the last session of the Assembly of Heads of State and Government of the OAU, held in Monrovia, called upon the United Nations to invoke the provisions of Chapter VII, in its entirety, against South Africa over Namibia. Nigeria is committed to press for the implementation of that decision.
94.	Behind all these problems of southern Africa is the racist minority regime of South Africa, whose conduct now raises the spectre of a racial war in our continent. South Africa continues to be emboldened it its intransigence by its supporters and friends, particularly in the Western bloc, who make a ritual of condemning its apartheid policies, while they increase their trade, investments, arms and technological transfers, as well as their assistance in the development of nuclear capability, with its regime. Perhaps the time has come for the United Nations to undertake a comprehensive study of how much the attitude of some Western States is determined by their dependence on the strategic minerals and commodities of South Africa. We shall initiate the necessary studies in due course. Further, as internal and international opposition to its policies intensifies, it is painfully obvious that South Africa intends, through the employment of mercenaries and subversion, to threaten the peace and security of our continent, In the past year alone, the OAU has had to adopt two urgent resolutions calling attention to the menace of mercenaries and requesting that its convention against mercenaries be reinforced to deal effectively with the problem. Nigeria therefore intends, in co-operation with its African sister countries, and countries such as Barbados, to submit formal proposals for an international convention to ban the recruitment and activities of mercenaries in Africa and throughout the world.
95.	The situation in the Middle East continues to pose a very serious threat to international peace and security, For too long has that region, whose ties with Africa are as intimate as they are eternal, has been the tinder- box of hostilities and the cockpit of wars, with the accompanying defilement of its populations. We firmly believe in a comprehensive settlement of the Middle East question in which peace and justice triumph together. We cannot therefore but remind the protagonists of any peace initiative in the region that the question of Palestine and the rights of its people remain at the core of the continuing crisis in the Middle East and that, unless this central issue is addressed fully and directly, no just and durable solution to the crisis should be expected.
96.	As Nigeria has had cause to state before, the relationship between the problem of the Middle East and the question of Palestine is integral, both in its consideration and in its solution. Consequently, partial treaties and partial agreements will not suffice. The Palestinians, in common with all of us, have a God- given, inalienable right to a national homeland. They must achieve independence with full sovereignty. They must not be held hostages to the security or boundary considerations of any State in the region.
97.	We therefore call again upon Israel to withdraw from Arab lands occupied since June 1967. We call upon Israel to desist from building new settlements in the occupied Arab lands and to stop administrative and other measures designed to alter the demographic and cultural character of the occupied lands in violation of the Geneva Convention relative to the Protection of Civilian Persons in Time of War of 12 August 1949. We recognize the PLO as the sole legitimate representative of the Palestinians. We re-emphasize that Arab Jerusalem is an integral part of the occupied West Bank, which must be liberated.
98.	The harrowing experience and suffering in Lebanon oblige us to emphasize the need for an early and viable peace in the Middle East. It is unimaginable that the United Nations should appear to be so impotent in the face of persistent attempts by Israel to undermine a United Nations peace-keeping operation in a beleaguered Member State. The United Nations should evolve a more strict and practical solution with a view to ensuring the integrity of the Lebanese nation and to guarantee the right of its peoples to live in their traditional peace and freedom.
99.	The mandate of UNIFIL to secure the return of the Lebanese Government's authority to southern Lebanon must be fulfilled. As a country contributing to that Force, Nigeria fully endorses the view that an adequate security zone must be established around UNIFIL headquarters, that the renegade Haddad's forces must end their harassment of the UNIFIL troops and that over-all co-operation of all parties concerned must be forthcoming. In addition, Nigeria expects that a more determined effort will be made to remove all the obstacles in the way of UNIFIL; for instance, all Member States must share its prescriptive obligations. It is our hope that delegations will not demur at making their contributions to the upkeep of UNIFIL and in extending it their full co-operation in its complex and delicate task.
100.	Another issue which must be addressed in this connexion is the continued harassment by the Israeli authorities in the form of arrests and trials of members of UNIFIL. This raises the question of whether the time has not come for the United Nations to enunciate more precise norms and rules in a convention defining the status and immunities of United Nations peacekeeping troops as international civil servants not subject to capricious blackmail and harassment by a national government. I am aware that there are various peace-keeping agreements relating to this matter, but they all differ. Perhaps the Special Committee on Peace-Keeping Operations, of which I have the privilege of being the Chairman, may be directed to consider the need for an instrument that would establish standard and uniform rights, obligations and immunities for peace-keeping personnel.
101.	Many years ago, when UNFICYP was set up, with its double mandate for peace-keeping and peacemaking, it was hoped that it would play the decisive role in ensuring the return of tranquillity to Cyprus and thereby assist in upholding the principles of the sovereignty, territorial integrity and political independence of that country, with which Nigeria has close ties of friendship. Just as the stalemate in the intervening years, exacerbated by the tragic events of 1974, has remained a matter of grave concern to Nigeria, so also was the failure to build upon the ten-point agreement reached after the Secretary-General's personal intervention last May. Nigeria believes that the various decisions and resolutions of the United Nations, as well as those of the Conferences of non-aligned countries, provide a basis for a just peace.
102.	At the end of its eighth session recently, we learned with relief that the Third United Nations Conference on the Law of the Sea has entered its final stages, and that it is scheduled to end next year. The fact that the negotiations have been protracted and difficult should steel us in our determination to ensure that the convention to be adopted will bequeath to future generations a peaceful regime for the exploitation of the sea. The exploitation of the sea and its resources must be fair and rational.
103.	One of the most serious crises facing mankind today is the chaotic state of the world economic situation. There is an ominous indication that the poor developing countries beset by the difficulties of underdevelopment, natural disasters, inflation, unemployment and exchange-rate fluctuations, among others, are being made to subsidize the rich industrialized nations through structural and institutional defects in the world economic system. We had expected that dispassionate discussion of economic matters within the context of dialogues between the developing and the developed countries would have removed these anomalies.
104.	We note with deep regret that the economic negotiations held so far this year have been most disappointing. At the Fourth Ministerial Meeting of the Group of 77, held in Arusha in February, the developing countries agreed on a programme of collective self- reliance, in which great hopes were placed. That was to have been the basis for realistic negotiations between the developed and developing countries at the fifth session of UNCTAD in Manila. Unfortunately, instead of addressing the main issues facing the economy of the international community, the Conference concentrated on matters of secondary importance, and wasted precious time on trying to sow division and discord in the ranks of the developing countries. Similarly, the Tokyo Round on multilateral trade negotiations, which was h6ld in Geneva within the framework of GATT, ended by protecting only the interests of the developed industrialized countries. We hope that the recent agreement on the constitution of UNIDO as a specialized agency, the outcome of the United Nations Conference on Science and Technology for Development and the decision to convene a special session of the General Assembly in 1980, in order to assess the progress made in the various forums of the United Nations system in establishing the New International Economic Order will remedy some of these short-comings.
105.	The goal which the developing countries have set for themselves is the restructuring of international economic relations in a way which would accelerate the narrowing of the ever-widening gap between the developed and the developing countries, through trade and aid, and increased net flows of real resources. To this end they wish to initiate measures that will enable them to deal with their mass poverty, mass unemployment and galloping food deficits. In response, the developed countries have merely demonstrated their hesitation, if not lack of political will, in achieving the desired goal of establishing the New International Economic Order. There is no gainsaying that the struggle to eliminate the inequities of the existing international economic system and to establish the New International Economic Order is an integral part of the struggle for the elimination of colonialism, foreign exploitation and all forms of subjugation and interference in the internal affairs of States. It is against that background that Nigeria fully endorses the new strategy adopted at the Sixth Conference of non-aligned countries in Havana to strengthen mutual co-operation among the developing countries, and to begin international negotiations within the framework of the United Nations on all the social and economic problems facing the international community.
106.	The economies of many rich, industrialized countries were built and nurtured on the availability of cheap petroleum, to the detriment of the oil-producing countries. However, since they have succeeded in establishing quite satisfactory pricing mechanisms in conformity with the dictates of the Charter of Economic Rights and Duties of States, the members of OPEC are being cast in the role of scapegoats. They are being blamed for virtually all the economic difficulties in the world, from inflation to the artificially manipulated price of gold. It is very strange that those who speak lightly of the subject have not stopped to consider seriously what component of international inflation is contributed by oil. It is even stranger that they have not questioned why each of the industrialized countries with economies that work, like Japan and the Federal Republic of Germany, hold far greater foreign reserves than all the OPEC countries put together.
107.	Nigeria fully appreciates the plight of the developing countries, particularly the least developed, a majority of which are in Africa. We admit that recent increases in the price of oil have aggravated their hardships. But oil is only a part of the problem. We need to consider carefully and collectively relevant solutions to the global issues of raw materials, development, finance and energy. And this must be done soberly and with full comprehension. The challenge we all of us face collectively is how to evolve during the next United Nations development decade rational procedures for the utilization of the world's shrinking natural resources, bearing in mind, of course, the crying needs of the developing countries.
108.	It is superficial to speak of the inherent contradictions and distortions in the world economic system which militate against the poor nations without referring to the disproportionate resources being consumed by armaments, particularly nuclear armaments. Every nuclear test—and there were over 250 nuclear tests in the past year alone—blights the hopes and aspirations of over 1 million children for education and health care. The annual unproductive expenditure of $400 billion on armaments far exceeds five times the total net flow of resources to developing countries as a whole from all sources, which stood at $63.93 billion in 1977. In fact, it is more than half of the combined gross domestic product of all the developing countries together. Viewed from another angle, the least developed countries of the world had a total outstanding external debt of $10 billion, and as a result had to mortgage 15 per cent of their export earnings in that year for debt payments. How relieved they could have been—what a prospect for a fresh economic start they could have had—if one fortieth of 1 per cent of the annual armaments budget of the nuclear-weapon States had been diverted to cancel out their external debts.
109.	Another illustration will show how resources which could have brought stability and development to some region of the world, say Africa, are being frittered away in the production of nuclear armaments that no one dares to use. The 49 independent African States have with the approval of the United Nations launched a Transport and Communications Decade in Africa, which, they hope, will enable them to integrate their economies and provide a viable basis for accelerated progress. The programme is estimated to cost $8 billion over 10 years. The Powers that do not hesitate to budget $400 billion for destructive purposes are wary of supporting and making pledges for such a constructive scheme as Africa's Transport and Communications Decade.
110.	In consideration of these facts, Nigeria had fervently hoped that the text of a comprehensive test-ban treaty between three of the nuclear-weapon States would have been submitted for consideration at this session, as promised. It is a matter of deep regret and concern that once again we are being asked to accept their word on trust. It is also because we believe in the existence of an organic link between disarmament and development that we have over the years supported all moves for the elimination of nuclear weapons during the first Disarmament Decade and, failing that, the creation of nuclear-weapon-free zones, particularly in Africa. Hence also our proposal two years ago that perhaps through fellowship grants and enhanced dissemination of public information mankind could be made more aware of the dangers of nuclear weapons and of their debilitating effects on the world economy. And hence we also welcome the agreement reached at the second round of SALT, for that agreement only makes sense because it puts a ceiling on the probable amount of resources that could be burnt up in a mindless nuclear arms race.
111.	The dangers we face as we enter the 1980s are too real for us to despair. Beset as mankind is, on the one hand, by economic burdens and, on the other, by fear of a nuclear holocaust, constructive and collective action through the United Nations remains the only hope and opportunity we have to face the challenges of the future. Only thus can we leave a legacy worthy of our civilization to our children, as we meet to consider their prospects and problems in this International Year of the Child.